IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAMAR STANFORD,                         §
                                         §   No. 141, 2018
     Defendant Below-                    §
     Appellant,                          §
                                         §   Court Below: Superior Court
     v.                                  §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID 1511011810 (N)
                                         §
     Plaintiff Below-                    §
     Appellee.                           §

                          Submitted: May 14, 2018
                          Decided:   May 16, 2018

                                   ORDER

      This 16th day of May 2018, it appears to the Court that, on April 4, 2018,

the Senior Court Clerk issued a notice to the appellant to show cause why this

appeal should not be dismissed for his failure to file his notice of appeal in a

timely manner. The appellant failed to respond to the notice to show cause

within the required ten-day period; therefore, dismissal of this action is

deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/ Collins J. Seitz, Jr.
                                        Justice